 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
 3   ghurley@sheppardmullin.com
     MICHAEL J. CHILLEEN, Cal. Bar No. 210704
 4   mchilleen@sheppardmullin.com
     650 Town Center Drive, 4th Floor
 5   Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
 6   Facsimile: 714.513.5130
 7 Attorneys for Defendant
     RALPHS GROCERY COMPANY
 8
 9                                  UNITED STATES DISTRICT COURT
10           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11
12 MERYL POMPONIO,                                Case No. 2:19-cv-00502-WBS-CKD
13                     Plaintiff,                 ORDER GRANTING REQUEST
                                                  FOR CONTINUANCE OF STATUS
14            v.                                  CONFERENCE
15 RALPHS GROCERY COMPANY, as                     Status Conference:
   an entity and doing business as “Foods
16 Co.”, and DOES 1-50, Inclusive,                Date:    October 15, 2019
                                                  Time:    1:30 p.m.
17                     Defendants.                Place:   Courtroom 5
                                                  Judge:   Hon. William B. Shubb
18
19
20
                                                  Action Filed: March 20, 2019
21                                                Trial Date:   None Set
22
23
24
25
26
27
28


     SMRH:4829-8655-8377.1                                                  PROPOSED ORDER
 1            The Court is in receipt of the parties’ Request for Continuance of Status
 2 Conference set for October 15, 2019 at 1:30 p.m. in Courtroom 5 before The
 3 Honorable Judge Shubb.
 4            The Court hereby grants the Request and continues the Status Conference to
 5 January 6, 2020 at 1:30 p.m. in Courtroom 5. A joint status report shall be filed no
 6 later than December 23, 2019.
 7
 8            IT IS SO ORDERED.
 9
     Dated: October 7, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -1-
     SMRH:4829-8655-8377.1                                                     PROPOSED ORDER
